NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0395-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHNEL D. DUNLAP,

     Defendant-Appellant.
_____________________________

                    Argued October 16, 2018 – Decided December 28, 2018

                    Before Judges Yannotti and Rothstadt.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment Nos. 10-07-
                    0983 and 10-07-0995.

                    Annette Verdesco argued the cause for appellant (The
                    Anthony Pope Law Firm, PC, attorneys; Annette
                    Verdesco, on the briefs).

                    Joie D. Piderit, Assistant Prosecutor, argued the cause
                    for respondent (Andrew C. Carey, Middlesex County
                    Prosecutor, attorney; Susan Lynn Berkow, Special
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Johnel Dunlap, appeals from the denial of his petition for post-

conviction relief ("PCR") without an evidentiary hearing. For the reasons that

follow, we affirm.

      Defendant pled guilty on September 27, 2012, to first-degree leading a

narcotics trafficking network, N.J.S.A. 2C:35-3, and second-degree certain

persons not to possess weapons, N.J.S.A. 2C:39-7(b). Prior to pleading guilty,

defendant was represented by Richard Roberts, Esq. who filed unsuccessful

motions to suppress evidence and to dismiss the indictment. After the trial court

denied those motions, defendant became dissatisfied with Roberts and , more

than a month before a scheduled trial date, retained Kenyatta Stewart, Esq. to

represent him.

      Although defendant retained Stewart, the trial court would not relieve

Roberts at that late date but allowed Stewart to appear as co-counsel. Also, at a

pre-trial conference held on September 21, 2012, the court made clear that

defendant's attorneys were free to file a motion to reopen the suppression

hearing if new evidence was obtained. Despite that opportunity, neither Roberts

nor Stewart filed any motions and instead, Stewart negotiated the plea agreement

with the State that led to defendant pleading guilty. On November 15, 2012, the




                                                                         A-0395-17T3
                                       2
court sentenced defendant in accordance with his plea agreement to an aggregate

thirty years in prison with a fifteen-year period of parole ineligibility.

      Defendant appealed his conviction and sentence. We affirmed in an

unpublished opinion. State v. Dunlap, No. A-4298-12 (App. Div. Jan. 19, 2016).

The Supreme Court denied defendant's petition for certification.             State v.

Dunlap, 227 N.J. 221 (2016).

      The facts underlying defendant's convictions are set forth in our prior

opinion and need not be repeated here. See Dunlap, No. A-4298-12, slip op. at

5-8. In his appeal from his conviction, defendant argued that the trial court erred

in denying his motion to dismiss the indictment. In our opinion, we adhered to

the guiding principle that "[a] plea of guilty amounts to a waiver of all issues,

including constitutional claims, that were or could have been raised in prior

proceedings[,]" and refused to consider defendant’s challenge to the denial of

the motion to dismiss the indictment because he did not preserve the issue for

appeal. Id. at 9-10 (quoting State v. Marolda, 394 N.J. Super. 430, 435 (App.

Div. 2007)).

      We also rejected defendant’s argument that "he suffered a 'constructive

denial of counsel' and ineffective assistance because counsel failed to file a

motion to suppress the evidence seized" from two motor vehicles that allegedly


                                                                             A-0395-17T3
                                         3
were searched before a warrant was obtained. Id. at 18. We concluded that the

contention was belied by the record of the suppression hearing. Id. at 19, 22. In

our discussion, we observed that "[a]lthough the trial judge denied [counsel's]

request [for more time to locate the witnesses], . . . [the trial court] advised

counsel he could renew the motion for a continuance and receive additional time

to locate the witnesses if he presented more specific testimony from his

investigator . . . ." Id. at 21.

      We also rejected defendant's related ineffective assistance of counsel

("IAC") argument that "trial counsel failed to subpoena two witnesses . . . to

support a suppression motion" based on the search of the two vehicles. Id. at

19. After reviewing in detail the record of Roberts' attempts to contact the

witnesses, we concluded,

             the record . . . shows that trial counsel attempted to
             secure the testimony of the witnesses described by
             defendant for the suppression hearing, that he requested
             additional time to speak to the one witness located to
             determine whether to subpoena him and recognized
             that, in light of the witness's unwillingness, a strategic
             decision was required as to whether to subpoena him.

             [Id. at 22.]

Because we concluded it was a "strategic decision," we found defendant's claim

of IAC to be without merit. Id. at 22-24.


                                                                          A-0395-17T3
                                         4
      Defendant filed a PCR petition on September 2, 2016, claiming IAC. In

his petition, defendant contended that Roberts failed to produce witnesses at the

suppression hearing; did not move to reopen the suppression hearing to

challenge the validity of the search warrants for the two vehicles; failed to

preserve a right to challenge the denial of defendant's motion to dismiss the

indictment; and did not challenge the sufficiency of the evidence relating to the

charge of first-degree leader of a narcotics trafficking network.

      Defendant submitted a certification in support of his petition in which he

described what he understood to be the content of statements given to an

investigator by the two witnesses that Roberts did not call at the suppression

hearing. He also explained how he provided Roberts with his automobile toll

records that contradicted the State's witnesses and which Roberts did not use at

the hearing.

      Defendant argued that by not calling the witnesses or obtaining

certifications from them and moving to reopen the suppression hearing, or using

the toll records, defendant was "deprived of a viable defense to the evidence

illegally obtained without a search warrant." Defendant explained that Roberts'

failure to do so led to his dissatisfaction with counsel and his hiring of Stewart.




                                                                           A-0395-17T3
                                        5
He also cited to Robert's being ineffective in pursuing the motion to dismiss the

indictment.

      Stewart also submitted a certification in support of defendant's petition .

In his certification, Stewart advised that he became defendant's attorney on

August 12, 2012, and at the time of the plea hearing, he and Roberts represented

defendant together, although only Roberts appeared at the hearing. He described

defendant's complaints about Roberts as set forth in defendant's certification and

added an allegation that defendant did not raise concerning Roberts not visiting

defendant in jail to discuss the case. Contrary to the record of the September

21, 2012 pre-trial conference, Stewart stated that when he entered the case, the

trial court would not let him file any motions. Stewart contended that Roberts

admitted that he "messed up" in not producing the witnesses at the suppression

hearing and that Roberts did not "review the thousands of documents" Roberts

obtained from the prosecutor through discovery.

      In opposition to defendant's petition, the State filed the certification of

Christine M. D'Elia, the assistant prosecutor responsible for defendant's

prosecution. In her certification, D'Elia stated that at the time of defendant's

plea, the State would not have agreed to a reservation of rights in defendant's

plea agreement as to any issue other than the denial of his suppression motion.


                                                                          A-0395-17T3
                                        6
She also stated that at the time of the scheduled trial, if defendant was convicted,

he was facing a sentence of up to life in prison with a twenty-five year period of

parole ineligibility on one of the charges and, in response to being "urged" by

Stewart, she agreed to the plea arrangement that led to defendant's guilty plea.

      After considering the parties' submissions and oral arguments, Judge

Pedro J. Jimenez, Jr. denied defendant's petition by order dated August 22, 2017.

In his accompanying comprehensive written decision, the judge compared the

assertions defendant made in his earlier appeal and those argued in his PCR

petition. He concluded that defendant’s PCR claims about Roberts not calling

the two witnesses or seeking to reopen the suppression hearing based upon their

alleged anticipated testimony were precluded under Rule 3:22-5, which bars a

petition for PCR when the merits of the petition have been previously

adjudicated.

      Judge Jimenez similarly found that defendant's claims relating to Roberts'

failure to adequately pursue the motion to dismiss the indictment was also

addressed in our earlier opinion and therefore procedurally barred on PCR. He

also observed that, in any event, there was no proof that the State would have

agreed to a conditional plea that preserved defendant's right to appeal the denial

of that motion in light of D'Elia's certification.


                                                                            A-0395-17T3
                                          7
      Although Judge Jimenez concluded defendant's claims were procedurally

barred, he addressed the merits of defendant's allegations of IAC. The judge

concluded that defendant failed to establish a prima facie claim that Roberts

committed any "serious error[]" when he made "a strategical decision" to not

call the two "possibly unreliable witnesses" at the suppression hearing, which

Stewart never attempted to cure if defendant truly viewed it as an error.

Moreover, the judge concluded that even if errors were made, defendant also

failed to establish that he would not have pled guilty absent counsel's al leged

deficiencies.

      In discussing the information filed in support of defendant's petition,

Judge Jimenez observed that the only new evidence of alleged IAC by Roberts

advanced by defendant since his appeal was Stewart's certification. 1 The judge

concluded from the certification that Stewart was aware of the facts argued by

defendant in support of his IAC claim in his earlier appeal and now again on

PCR. He observed that despite that knowledge, Stewart never took any action



1
   We observe that on this appeal, defendant's appendix contains various
documents relative to disciplinary matters involving Roberts. It does not appear
from either defendant's or Stewart's certifications that the documents were filed
with the PCR court. However, even if they were, we find them to be without
any probative value as to defendant's contentions on PCR or in his present
appeal.
                                                                         A-0395-17T3
                                       8
to remedy Roberts' alleged deficiencies, such as filing a motion to reopen the

suppression hearing, but instead pursued negotiating a plea agreement for

defendant. Judge Jimenez inferred that Stewart shared Roberts' view that the

"two (2) witnesses were not credible enough to take the stand," and for that

reason, "never petitioned the court to reopen the motion."

      Under those circumstances, the judge concluded that Stewart's decision to

not file any motions undermined defendant's argument that Roberts was

ineffective or that defendant would not have pled guilty if the motion was made.

Accordingly, the judge found that not only were defendant's PCR claims

procedurally barred, defendant also failed to "present a prima facie case" of IAC.

This appeal followed.

      On appeal, defendant presents the following issue for our consideration:

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR IN DENYING APPELLANT'S MOTION FOR
            POST CONVICTION RELIEF.

      In support of his contention, defendant again argues that Roberts failed to

call the two witnesses; failed to move to reopen the suppression hearing; failed

to preserve defendant’s right to appeal the denial of his motion to dismiss the

indictment; and failed to challenge the sufficiency of the evidence supporting

the leader of narcotics trafficking charge.


                                                                          A-0395-17T3
                                        9
      We are not persuaded by any of these arguments and affirm substantially

for the reasons expressed by Judge Jimenez in his thorough decision. The

underlying facts from the record were undisputed and the judge's legal

conclusion about defendant's petition being procedurally barred under Rule

3:22-5 was legally correct. 2 See State v. McQuaid, 147 N.J. 464, 483-84 (1997).

      We also agree with Judge Jimenez that, even if defendant's claims were

not procedurally barred, he failed to satisfy either prong under Strickland v.

Washington, 466 U.S. 668, 687 (1984). The standard for determining whether

counsel's performance was ineffective for purposes of the Sixth Amendment was

formulated in Strickland and adopted by our Supreme Court in State v. Fritz, l05

N.J. 42, 49 (l987). In order to prevail on a claim of ineffective assistance of

counsel, defendant must establish both that: (l) counsel's performance was

deficient and he or she made errors that were so egregious that counsel was not



2
  We view defendant's allegation that Roberts failed to utilize EZ Pass violation
records to show the duration of the search of the two vehicles lasted longer than
the State's investigation suggested to be subsumed by his contentions on direct
appeal and therefore also procedurally barred under the same rule. To the extent
the claim was not raised on direct appeal, it is procedurally barred under Rule
3:22-4 because "that the ground for relief[, which was] not previously asserted
could . . . have been raised in" his direct appeal, R. 3:22-4(a), and defendant
cannot demonstrate that a failure to use the records "played a role in the
determination of guilt." State v. Brewster, 429 N.J. Super. 387, 400-01 (App.
Div. 2013) (quoting State v. Nash, 212 N.J. 518, 546 (2013)).
                                                                         A-0395-17T3
                                      10
functioning effectively as guaranteed by the Sixth Amendment to the United

States Constitution; and (2) the defect in performance prejudiced defendant's

rights to a fair trial such that there exists a "reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Strickland, 466 U.S. at 687, 694.

      The Strickland two-prong analysis applies equally to convictions after a

trial or after a defendant pleads guilty.      In the context of a PCR petition

challenging a guilty plea, the first Strickland prong is satisfied when a defendant

establishes that "there is a reasonable probability that, but for counsel's errors

[he or she] would not have pled guilty and would have insisted on going to trial."

State v. Gaitan, 209 N.J. 339, 351 (2012) (quoting State v. Nunez-Valdez, 200

N.J. 129, 139 (2009)). The second prong is met when a defendant establishes a

reasonable probability he or she would have insisted on going to trial. Ibid.

      We agree that defendant failed to establish that Roberts' performance was

deficient and that he committed any egregious errors. Even if he did, we also

conclude that defendant did not make a prima facie showing that, but for

counsel's errors, he would not have pled guilty. The record clearly indicates

that, despite the State's evidence against defendant, Stewart was able to

negotiate a favorable plea for defendant. Specifically, under N.J.S.A. 2C:35-3,


                                                                             A-0395-17T3
                                        11
if convicted, defendant was facing a mandatory sentence of life imprisonment

with twenty-five years of parole ineligibility. Only through a plea agreement

could the mandatory sentence be waived. See N.J.S.A. 2C:35-12. Therefore,

defendant's ability to plead guilty and to be sentenced to thirty years with fifteen

years of parole ineligibility was in all respects a highly beneficial result for

defendant. Nothing in the record suggests that he would have preferred to go to

trial and face the mandatory life sentence or that he would have chosen to do so

but for Roberts' deficiencies.

      Because we are satisfied that defendant failed to make a prima facie

showing of ineffectiveness of counsel within the Strickland-Fritz test, we also

find that Judge Jimenez correctly concluded that an evidentiary hearing was not

warranted. See State v. Jones, 219 N.J. 298, 311 (2014).

      Affirmed.




                                                                            A-0395-17T3
                                        12